Citation Nr: 0202691	
Decision Date: 03/22/02    Archive Date: 04/04/02

DOCKET NO.  00-22 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel







INTRODUCTION

The veteran had active service from May 1963 to October 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision by the 
Department of Veterans Affairs (VA) Boise, Idaho Regional 
Office (RO).  That decision denied service connection for 
PTSD. 


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  The evidence does not reasonably show a current diagnosis 
of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
for service connection for PTSD and complied with the VA's 
notification requirements.  The RO supplied the veteran with 
the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA treatment records from December 1999 to 
January 2001, and a VA examination report from February 2001.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim for 
entitlement to service connection for PTSD.  Therefore, no 
further assistance to the veteran with the development of 
evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

The veteran's service medical records indicate that he was 
admitted to an U.S. Naval hospital with a diagnosis anxiety 
reaction, acute and chronic, in September 1964.  After 
treatment in the hospital, he was diagnosed with an 
emotionally unstable personality, passive aggressive type.  
He was recommended as unsuitable for service by a medical 
board and discharged from service.  The report of the Board 
of Medical Survey noted that, at the time the discharge, the 
veteran was not suffering from a disability that was the 
result of an incident of service or that was aggravated 
thereby.

In October 1999, the veteran filed his claim for service-
connection for PTSD.  The veteran contended that his PTSD was 
the result of a sexual assault that occurred while in 
service.

A VA medicine clinic record dated in April 1999 indicated 
that a PTSD screen had been positive.  A June 1999 VA 
medicine clinic treatment record shows that the veteran was 
seen for treatment of a variety of physical illnesses.  The 
diagnoses also included PTSD - stable.  No explanation of the 
basis of this was given, and the records do not include any 
psychiatric examination findings.  

A December 1999 treatment note from the VA medicine clinic 
indicated that the veteran requested a referral to the mental 
health clinic because he reported that "things are brewing 
and I may kill someone and then myself."

A VA mental health clinic triage note from December 1999 
indicated that the veteran was referred for evaluation of 
homicidal/suicidal intent.  The veteran was well oriented in 
all spheres.  His recent and remote memories were intact.  
The veteran reported that he was feeling lethargic and 
preoccupied.  He indicated that he was not sleeping, had lost 
weight and had no appetite.  He was referred for a medication 
evaluation and possible counseling in the mental health 
clinic.

A December 1999 psychiatric treatment note indicated that the 
veteran reported that he was afraid he was close to losing 
control of his actions.  A note on the veteran's history 
indicated that he had been seen in the mental health clinic 
many years ago and received counseling for anger management 
and treatment for depression.  On examination, the veteran 
had a pleasant affect and denied any great feelings of 
depression.  The veteran admitted to an irritable mood along 
with some sleep difficulties.  His speech was spontaneous, 
coherent, rational and goal directed.  He did not appear 
psychotic, although he talked about paranoia, but not really 
of any delusional intensity.  His judgment did not appear 
clouded.  The veteran showed no cognitive deficits, and 
appeared to have normal memory, attention and concentration.  
The diagnosis indicated that the veteran did not satisfy the 
criteria for a major mood disorder diagnosis.

A July 2000 psychiatric treatment note indicated that the 
veteran reported that he continued to remain uptight due to 
environmental factors.  The veteran reported that he had been 
diagnosed as a paranoid schizophrenic in the past.  The 
physician noted a diagnosis of depression with irritability 
and anxiety.

A September 2000 VA psychiatric treatment note indicated that 
the veteran had not been very compliant with follow up.  On 
examination, the veteran had a pleasant affect.  He admitted 
that he was blowing things out of proportion, but denied that 
there was no persecution against him.  There was no evidence 
of hallucinations.  He was not suicidal or homicidal.  The 
veteran showed no deficits in memory, attention or 
concentration.  The physician noted that the veteran very 
likely suffered from anxiety and depression, however, he had 
an underlying personality that was suspicious of people in 
general, and which at times takes on close to delusional 
proportions.  The physician indicated that he did not believe 
the veteran had the disorder of schizophrenia.  The physician 
stated that the veteran's paranoia is more likely a 
delusional disorder.

An October 2000 VA treatment note indicated that the veteran 
had paranoid traits that interfere with his functioning.  The 
physician noted that the veteran's depression and 
irritability were improved.  The veteran's paranoia was the 
same as before.

A January 2001 VA treatment note indicated that the veteran 
reported he was doing okay.  He was sleeping well and his 
suspicions were decreasing.  The physician noted diagnoses of 
depression, improved, and paranoia, improved.

In a letter, dated February 2001, the veteran submitted a 
statement regarding the claimed sexual assault that occurred 
while in service.  He stated that in August 1963 a Chief 
Petty Officer offered him and a friend a ride to the 
veteran's apartment.  The veteran indicated that at the 
apartment the Chief Petty Officer got him drunk and raped 
him.  The veteran reported that it was at that time that he 
started having anxiety attacks, nightmares and became 
untrusting of his surroundings.  He noted that he began 
acting out in unhealthy ways that resulted in him spending 
time in the brig in 1964.  The veteran reported that while in 
the brig he was subject to extra mental torture by a guard.  
The veteran indicated that he continues to have flashbacks to 
his time in service, which has led to anti-social behavior, 
alcohol abuse, drug abuse, marital problems, mental child 
abuse and self-destructive tendencies.

A VA PTSD examination was conducted in February 2001.  The 
examiner reviewed the claims file.  The veteran reported that 
he had not completed the development letter for the sexual 
assault requested by the RO and had not talked with anyone 
regarding the incident because of the shame and 
embarrassment.  The veteran indicated that his wife had 
learned of the sexual assault about four months prior.  On 
examination, the veteran displayed no psychomotor agitation 
of note and his expressive, reactive, and spontaneous 
movements were within normal limits.  He displayed no 
difficulties with goal directed behaviors.  His attitude was 
moderately suspicious and seemingly cautious.  A comparison 
of the veteran's disclosures to the examiner and the claims 
file indicated that the veteran was a good historian.  His 
affect was moderately depressed with a fairly monotonic 
change pattern.  He was alert and oriented to person, place, 
time and purpose.  He displayed no difficulties with 
attention and concentration tasks and his memory, to include 
immediate, recent, and remote appeared grossly intact.  He 
displayed partial insight into his mental health difficulties 
at least as far as depression and anxiety go.  He displayed 
no ruminations, obsessions, delusions or compulsions.  He 
reported fleeting suicidal ideation with no intent to act and 
occasional homicidal ideation, which often give him 
difficulty.  He denied hallucinations.

The VA examiner indicated that the veteran reported some 
symptoms and displayed some signs of PTSD but not enough to 
qualify for a diagnosis.  The examiner diagnosed the veteran 
with a dysthymic disorder, late onset and a personality 
disorder, not otherwise specified, with paranoid and 
avoidance traits.

III.  Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Personality disorders are not diseases 
or injuries within the meaning of applicable legislation 
pertaining to disability compensation.  See 38 C.F.R. 
§ 3.303(c).  

The award of service connection for PTSD requires the 
presence of three elements: (1) medical evidence diagnosing 
the condition; (2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and (3) 
medical evidence of a causal nexus between current 
symptomatology and the specified claimed in-service stressor.  
38 C.F.R. § 3.304(f).

The veteran contends that he developed PTSD as a result of an 
assault that occurred in service.  The United States Court of 
Appeals for Veterans Claims (Court) has stressed the 
necessity of complete development of the evidence if a PTSD 
claim is based on an alleged personal assault.  See Patton v. 
West, 12 Vet. App. 272, 276-78 (1999).  In Patton the Court 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in the VA 
ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 5.14(c) (April 
30, 1999).

The general MANUAL M21-1 provisions on PTSD claims in 5.14 
require: "In cases where available records do not provide 
objective or supportive evidence of the alleged in-service 
stressor, develop for this evidence."  MANUAL M21-1, Part 
III, 5.14(b)(2).  As to personal-assault PTSD claims, more 
particularized requirements are established regarding the 
development of "alternative evidence" because "many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor."

IV.  Analysis

The veteran specifically claimed entitlement to service 
connection for PTSD based on sexual assault when he filed his 
claim for compensation benefits in October 1999.  The first 
requirement set forth for eligibility for service connection 
for PTSD is a current medical diagnosis of PTSD.  See 
38 C.F.R. § 3.304(f).  Without such a diagnosis, the claim 
fails.  Here the veteran has not brought forth any evidence 
of a diagnosis of PTSD other than the VA medicine clinic 
medical records dated in April and June 1999 which indicate 
that he has PTSD, but do not contain any psychiatric 
examination findings to support such a conclusion.  A bare 
conclusory opinion without an explanation of the basis for 
the opinion is not adequate to support the claim.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998).  The Board notes that 
there is no clinical data or other rationale to support the 
diagnosis; nor is there anything otherwise in the record that 
would give it substance.  Therefore, the opinion is 
essentially unsupported.  See Bloom v. West, 12 Vet. App. 185 
(1999).

In fact, there is substantial evidence to the contrary.  The 
veteran's actual psychiatric treatment records (from the 
mental health clinic rather than from the medicine clinic) 
show that he has been diagnosed with disorders such as 
depression rather than post-traumatic stress disorder.  Also, 
the February 2001 VA examination report states that, while 
the veteran does exhibit some symptoms of PTSD, he does not 
qualify for a diagnosis of PTSD.  This opinion in February 
2001 is of high probative value since the examiner, who was 
aware of the veteran's alleged stressor, based such 
conclusions on all of the veteran's records in his claims 
file.  Thus, the weight of the medical evidence shows that 
the veteran does not have PTSD.

Because the evidence establishes that the veteran does not 
have a current diagnosis of PTSD, the claim must be denied.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  (The 
Court stated "Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability," and held that 
"[i]n the absence of proof of a present disability[,] there 
can be no valid claim.");  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-44 (1992).

Although the veteran alleges in his statements that he 
believes he has PTSD, he is a lay person, and his opinion is 
not competent to establish a medical diagnosis for PTSD.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Accordingly, 
the Board finds that the veteran does not have a current 
diagnosis of PTSD and his claim for service connection must 
be denied.  In light of the lack of evidence of a diagnosis 
of PTSD, further development with respect to whether a 
stressor occurred in not required.



ORDER

Entitlement to service connection for PTSD is denied.



		
	MICHAEL D. MARTIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

